Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 07/02/2021 has been entered. Claims 1-20 have been examined. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“end device wirelessly send and receive communication/reconstruct a.." as recited in claims 1,14,20
“network access controller is configured to receive/modify/identify/..” as recited in claims 9-12
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C 112 (f) or pre-AIA  35 U.S.C 112 sixth paragraph limitation. 
“end device wirelessly send and receive communication....." See Specification- – ¶  0012;Claim 3

“network access controller is configured to receive/modify/identify/..” See Specification -  ¶ 0015,0022-0024 , ¶0042


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 16, 18, 19 are rejected under 35 U.S.C. 102(a1) as being anticipated by Rahmani et al. “Exploiting Smart E-Health gateway at the edge of Healthcare Internet of Things: A fog computing approach” – Available online 02/10/2017
Regarding claim 1,

Rahmani teaches a network system (Abstract, Fig1), comprising:
 a cloud server; a gateway host coupled to the cloud server (Fig.1 shows cloud data center, and a gateway coupled to the cloud data center), wherein the gateway host includes an application server to execute an application (Fig.1, Page 643 -  present a gateway called Swiss Gate which handles and optimize  the operation of a. sensor network. They specifically apply Swiss Gate on home automation applications such as measuring healing, ventilation, and air conditioning control (HVAC) parameters. Providing some levels of intelligence to gateways by enabling them to execute application code. They propose a middleware for the gateway to offer four possible services: protocol conversion, request caching, intelligent caching, and discovery).


a plurality of end devices, wherein each end device is configured to wirelessly send and receive communication signals to and from the gateway host; and wherein the gateway host is configured to receive sensed data from the plurality of end devices, process the received sensed data with the application, and communicate results of the processing to the cloud server Page 643. As shown in Figure 2, Fog is an intermediate computing layer between the cloud and end devices that complements advantages of cloud computing by providing additional services for the emerging requirements in the field of loT – Page 644 - Medical Sensors and Actuators Network: Enabled by the ubiquitous identification, sensing, and communication capability, biomedical and context signals are captured from the body and room. The data is then transmitted to the gateway via wireless or wired communication protocols such as Bluetooth, \LOWPAN – Fig.4 – Page 645 - The smart e-health gateway at the fog layer can address this issue as it interfaces sensors directly. The fog layer receives digitalized signals from sensors via various communication protocols. – Page 16 - The smart e-health gateway at the fog layer can address this issue as it interfaces sensors directly. The fog layer receives digitalized signals from sensors via various communication protocol- Page 646 - local data analysis and local feedback from the sensory data improve the system reliability and consistency in case of unavailability of Internet connection. For long-term remote monitoring of individuals suffering from chronic diseases, Internet disconnection may occur frequently. In this case fog computing enables to keep the functionality of the system operational locally. Moreover, it is possible to save the sensory data and processing results in a local storage at the fog layer and synchronize them with the Cloud later – Page 644 - Back-End System: Back-end system consists of a cloud computing platform that implements broadcasting, data warehouse and data analytics. Finally1 it provides demonstrations for web client as a graphical user interface for final visualization and feedback - Page 651 - where the processed data and extracted features are sent to the cloud through UT-GATE, ii) on a UT-GATE where the raw data is received from sensor nodes and the results are sent to a cloud (fog-assisted cloud computing)).

Regarding claim 3,

Rahmani further teaches
wherein each of the end devices comprises a battery-operated sensor (Page 645  - In device layer of Health-IoT systems, both lossy and lossless compression methods are useful However, in many cases lossy data compression is more suitable for resource-constrained sensors due to limitations such as battery life time and available processing power).   

Regarding claim 4,

Rahmani further teaches
Wherein the gateway host reduces an amount of traffic to the cloud server by communicating the results of the processing to the cloud server rather than forwarding all of the sensed data to the cloud server (Page 646 - Each gateway, which supports different communication protocols acts as a dynamic Page 648 - implementing high priority data analytics in distributed smart gateways and making critical and time-sensitive decisions within the local network make the system more robust and predictable. The processed data can be then transmitted to the cloud for storage and further analysis. Moreover, in a large scale sensor network, local signal processing at the fog layer can minimize the traffic between gateways and the cloud - Page 651 - where the processed data and extracted features are sent to the cloud through UT-GATE, ii) on a UT-GATE where the raw data is received from sensor nodes and the results are sent to a cloud (fog-assisted cloud computing) –Page 651 - As shown in Table 6, fog computing considerably reduces the data trans-mission to the cloud clue to local data processing ). 

Regarding claim 5,

Rahmani further teaches
wherein the plurality of end devices includes a plurality of different types of end devices, and wherein the plurality of different types of end devices are respectively associated with a plurality of different application networks (Fig.1 &3 shows a plurality of end devices including a plurality of different types of end devices are associated with different application networks (Page 648 - The implemented system architecture is shown in Figure 6. To demonstrate the device and protocol level interoperability of UT-Gate have implemented different network topologies, such as mesh and star topologies using several wireless sensor technologies, like 6LovVPAN, \Vi-Fi and Bluetooth so that each sensor in each subnetwork utilizes different platform but works in harmony with UT-CATE. The tunneling interface module in U'T-GATE is used by the Mesh-based 6loWPAN and IPv4/IPv6 protocol. The system i.e., Lo tunnel between 6LoWPAN and IPv4/IPv6 protocols. 'The non-IP based translation module supports the star-based Bluetooth network to interoperate with the IP-based system, i.e., to translate between Bluetooth and IPv4/lPv6 protocols).  


Regarding claim 6,

Rahmani further teaches
wherein end devices of a same type belong to a same one of the application networks, and wherein end devices of different types belong to different ones of the application networks (Fig.1 &3 shows a plurality of end devices including a plurality of different types of end devices are associated with different Page 648 - The implemented system architecture is shown in Figure 6. To demonstrate the device and protocol level interoperability of UT-Gate have implemented different network topologies, such as mesh and star topologies using several wireless sensor technologies, like 6LovVPAN, \Vi-Fi and Bluetooth so that each sensor in each subnetwork utilizes different platform but works in harmony with UT-CATE. The tunneling interface module in U'T-GATE is used by the Mesh-based 6loWPAN and IPv4/IPv6 protocol. The system i.e., Lo tunnel between 6LoWPAN and IPv4/IPv6 protocols. 'The non-IP based translation module supports the star-based Bluetooth network to interoperate with the IP-based system, i.e., to translate between Bluetooth and IPv4/lPv6 protocols).  

Regarding claim 7,

Rahmani further teaches
wherein the application server of the gateway host is configured to execute a plurality of applications, and wherein each of the applications is associated with a different one of the application networks (Fgi.1-4 – Page 643 - a gateway called Swiss Gate which handles and optimize the operation of a. sensor network. They specifically apply Swiss Gate home automation applications such as measuring healing, ventilation, and air conditioning control (HVAC) parameters and providing some levels of intelligence to gateways by enabling them to execute application code. They propose a middleware for the gateway to offer four possible services: protocol conversion, request caching, intelligent caching, and discovery- page 644 - Each gateway, which supports different communication protocols acts as a dynamic touching point between a sensor network and the local switch/Internet. It receives data from different sub-networks, performs protocol conversion1 and provides other higher level services such as data aggregation, filtering and dimensionality reduction - Page 648- Figure 6. To demonstrate the device and protocol level interoperability of UT-Gate have implemented different network topologies, such as mesh and star topologies using several wireless sensor technologies, like 6LovVPAN, \Vi-Fi and Bluetooth so that each sensor in each subnetwork utilizes different platform but works in harmony with UT-CATE. The tunneling interface module in U'T-GATE is used by the Mesh-based 6loWPAN and IPv4/IPv6 protocol. The system i.e., Lo tunnel between 6LoWPAN and IPv4/IPv6 protocols. 'The non-IP based translation module supports the star-based Bluetooth network to interoperate with the IP-based system, i.e., to translate between Bluetooth and IPv4/lPv6 protocols). 

Regarding claim 8,

Rahmani further teaches
wherein the gateway host is configured to continue to receive and process the sensed data when a connection to the cloud server is lost, and wherein the gateway host is configured to communicate results of the processing to the cloud server when the connection is reestablished (Page 652- The gateway purges the locally stored information in repository, which is received 30 minutes earlier ensuring that data synchronization with the remote server has been successfully completed If the connection with the remote server is not available, it will store the data as long as possible and begin to delete old data to accommodate new data: if it runs out of memory. During network unavailability, UT-GATE can also act as a local web server by handling the client application's request along with notifications taking its operation to a higher level. While acting as local web server - Page 646 - local data analysis and local feedback from the sensory data improve the system reliability and consistency in case of unavailability of Internet connection. For long-term remote monitoring of individuals suffering from chronic diseases, Internet disconnection may occur frequently. In this case fog computing enables to keep the functionality of the system operational locally. Moreover, it is possible to save the sensory data and processing results in a local storage at the fog layer and synchronize them with the Cloud later – Page 648 - implementing high priority data analytics in distributed smart gateways and making critical and time-sensitive decisions within the local network make the system more robust and predictable. The processed data can be then transmitted to the cloud for storage and further analysis. Moreover, in a large scale sensor network, local signal processing at the fog layer can minimize the traffic between gateways and the cloud). 


Regarding claim 16,

Rahmani teaches a network system (Abstract, Fig1), comprising:
 wirelessly receiving, with a gateway host of a network system, sensed data from a plurality of end devices; executing, by an application server of the gateway host, an application to process the received sensed data and generate processing results; and communicating the processing results from the gateway host to a cloud server (Fig.1-2 Page 643; Page 8. As shown in Figure 2, Fog is an intermediate computing layer between the cloud and end devices that complements advantages of cloud computing by providing additional services for the emerging requirements in the field of loT – Page 9- Medical Sensors and Actuators Network: Enabled by the ubiquitous identification, sensing, and communication capability, biomedical and context signals are captured from the body and room. The data is then transmitted to the gateway via wireless or wired communication protocols such as Bluetooth, \LOWPAN – Fig.4 – Page 645 - The smart e-health gateway at the fog layer can address this issue as it interfaces sensors directly. The fog layer receives digitalized signals from sensors via various communication protocols. – Page 645 - The smart e-health gateway at the fog layer can address this issue as it interfaces sensors directly. The fog layer receives Page 644- Back-End System: Back-end system consists of a cloud computing platform that implements broadcasting, data warehouse and data analytics. Finally1 it provides demonstrations for web client as a graphical user interface for final visualization and feedback - Page 651 - where the processed data and extracted features are sent to the cloud through UT-GATE, ii) on a UT-GATE where the raw data is received from sensor nodes and the results are sent to a cloud (fog-assisted cloud computing)).

Regarding claim 18,

Rahmani further teaches

wherein the plurality of end devices includes a plurality of different types of end devices, and wherein the method further includes: executing, by an application server of the gateway host, a plurality of applications to process the received sensed data and generate the processing results, wherein each of the applications is associated with and processes sensed data from end devices of only one of the types (Fig.1 &3 shows a plurality of end devices including a plurality of different types of end devices are associated with different application networks (Page 648 - The implemented system architecture is shown in Figure 6. To demonstrate the device and protocol level interoperability of UT-Gate have implemented different network topologies, such as mesh and star topologies using several wireless sensor technologies, like 6LovVPAN, \Vi-Fi and Bluetooth so that each sensor in each subnetwork utilizes different platform but works in harmony with UT-CATE. The tunneling interface module in U'T-GATE is used by the Mesh-based 6loWPAN and IPv4/IPv6 protocol. The system i.e., Lo tunnel between 6LoWPAN and IPv4/IPv6 protocols. 'The non-IP based translation module supports the star-based Bluetooth network to interoperate with the IP-based system, i.e., to translate between Bluetooth and IPv4/lPv6 protocols – Page 643 - sensor network system comprising of a main server and several sensing-servers adding as gateways and connecting with different sensor networks – Page 644 -Each gateway, which supports different communication protocols1 acts as a dynamic touching point between a sensor network and the local switch/Internet. It receives data from different sub-networks, performs protocol conversion1 and provides other higher level services such as data aggregation, filtering and dimensionality reduction).  

Regarding claim 19,

Rahmani further teaches

wherein the end devices of a same type belong to a common application network, and wherein end devices of different types belong to different application networks(Fig.1 &3 shows a plurality of end devices including a plurality of different types of end devices are associated with different application networks (Page 648 - The implemented system architecture is shown in Figure 6. To demonstrate the device and protocol level interoperability of UT-Gate have implemented different network topologies, such as mesh and star topologies using several wireless sensor technologies, like 6LovVPAN, \Vi-Fi and Bluetooth so that each sensor in each subnetwork utilizes different platform but works in harmony with UT-CATE. The tunneling interface module in U'T-GATE is used by the Mesh-based 6loWPAN and IPv4/IPv6 protocol. The system i.e., Lo tunnel between 6LoWPAN and IPv4/IPv6 protocols. 'The non-IP based translation module supports the star-based Bluetooth network to interoperate with the IP-based system, i.e., to translate between Bluetooth and IPv4/lPv6 protocols – Page 643 - sensor network system comprising of a main server and several sensing-servers adding as gateways and connecting with different sensor networks – Page 644 -Each gateway, which supports different communication protocols1 acts as a dynamic touching point between a sensor network and the local switch/Internet. It receives data from different sub-networks, performs protocol conversion1 and provides other higher level services such as data aggregation, filtering and dimensionality reduction).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2,17,20 are rejected under 35 U.S.C. 103 as being unpatentable over Rahmani in view of Gray et al. Patent No. US 11,221,249 B2 (Gray hereinafter) 
Regarding claim 2,

Rahmani teaches a network system (Fig.1-4; Abstract). However, Rahmani does not explicitly teach that the network system is a low power wide area network (LPWAN) system. 
Gray teaches 
a low power wide area network (LPWAN) system (Col.6, lines 50-60 - The telemetry module 204 may transmit the environmental data to the gateway device 302 or cloud-based platform 400 by way of various forms of wireless communication protocol infrastructure 317, such as transmitting messages via a local Wi-Fi access point, over a low-power wide-area network (LPWAN) such as LoRa/LoRaWAN, over a cellular carrier or general packet radio service (GPRS), satellite carrier, or by way of Bluetooth communication between the sensor 60 node 200 and a mobile device which relays the message to the cloud-based platform 103 – See Also – Col. 10, lines 50-60). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rahmani to include the teachings of Gray. The motivation for doing so is to allow the system to use the LWPAN to allow sensors to be monitored over a long period of time. 
Regarding claim 17,

Rahmani teaches wherein the [...] network system and wherein each of the end devices comprises battery operated sensor (Fig.1, Abstract; Page 645). However, Rahmani does not explicitly teach that the network system is a low power wide area network (LPWAN) system. 
Gray teaches 
a low power wide area network (LPWAN) system (Col.6, lines 50-60 -The telemetry module 204 may transmit the environmental data to the gateway device 302 or cloud-based platform 400 by way of various forms of wireless communication protocol infrastructure 317, such as transmitting messages via a local Wi-Fi access point, over a low-power wide-area network (LPWAN) such as 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rahmani to include the teachings of Gray. The motivation for doing so is to allow the system to use the LWPAN to allow sensors to be monitored over a long period of time. 
Regarding claim 20,

Rahmani teaches a [...] network system (Abstract, Fig1-4), comprising:
 a cloud server; a gateway host coupled to the cloud server (Fig.1 shows cloud data center, and a gateway coupled to the cloud data center), wherein each of the gateway hosts includes an application server to execute a plurality of applications (Fig.1, Page 643 -  present a gateway called Swiss Gate which handles and optimize  the operation of a. sensor network. They specifically apply Swiss Gate on home automation applications such as measuring healing, ventilation, and air conditioning control (HVAC) parameters. Providing some levels of intelligence to gateways by enabling them to execute application code. They propose a middleware for the gateway to offer four possible services: protocol conversion, request caching, intelligent caching, and discovery).


a plurality of end devices, wherein each of the end devices is associated with one of the gateway hosts and one of the applications of that gateway host, and wherein each of the end devices is configured to wirelessly send and receive communication signals to and from its associated gateway host, including sending sensed data to its associated gateway host; and wherein each gateway host is configured to process sensed data received from the end devices associated with that gateway host using the applications respectively associated with those end devices, and communicate results of the processing to the cloud server (Fig.2; Page 643 -  As shown in Figure 2, Fog is an intermediate computing layer between the cloud and end devices that complements advantages of cloud computing by providing additional services for the emerging requirements in the field of loT – Page 644- Medical Sensors and Actuators Network: Enabled by the ubiquitous identification, sensing, and communication capability, biomedical and context signals are captured from the body and room. The data is then transmitted to the gateway via wireless or wired communication protocols such as Bluetooth, \LOWPAN – Fig.4 – Page 645 - The Page 646 - local data analysis and local feedback from the sensory data improve the system reliability and consistency in case of unavailability of Internet connection. For long-term remote monitoring of individuals suffering from chronic diseases, Internet disconnection may occur frequently. In this case fog computing enables to keep the functionality of the system operational locally. Moreover, it is possible to save the sensory data and processing results in a local storage at the fog layer and synchronize them with the Cloud later – Page 644 - Back-End System: Back-end system consists of a cloud computing platform that implements broadcasting, data warehouse and data analytics. Finally1 it provides demonstrations for web client as a graphical user interface for final visualization and feedback - Page 651 - where the processed data and extracted features are sent to the cloud through UT-GATE, ii) on a UT-GATE where the raw data is received from sensor nodes and the results are sent to a cloud (fog-assisted cloud computing)).

However, Rahmani does not explicitly teach that the network system is a low power wide area network (LPWAN) system. 
Gray teaches 
a low power wide area network (LPWAN) system (Col.6, lines 50-60 - The telemetry module 204 may transmit the environmental data to the gateway device 302 or cloud-based platform 400 by way of various forms of wireless communication protocol infrastructure 317, such as transmitting messages via a local Wi-Fi access point, over a low-power wide-area network (LPWAN) such as LoRa/LoRaWAN, over a cellular carrier or general packet radio service (GPRS), satellite carrier, or by way of Bluetooth communication between the sensor 60 node 200 and a mobile device which relays the message to the cloud-based platform 103 – See Also – Col. 10, lines 50-60). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rahmani to include the teachings of Gray. The motivation for doing so is to allow the system to use the LWPAN to allow sensors to be monitored over a long period of time. 

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rahmani in view of Baker et al. Patent No. US 11,197,224 (Baker hereinafter) 
Regarding claim 9,

Rahmani further teaches

a plurality of gateway hosts, receive join requests from the plurality of gateway hosts, wherein the join requests are sent from the plurality of end devices to the gateway hosts to request to participate in the network system (Fig.5, Page 647- A simplified view of how smart gateways are used in the fog layer to assist nodes during mobility from one geographic location to another domain is shown in Figure 5. Device discovery helps in identifying a new node entering Lo the domain under primary control of the associated gateway. Taking a single node that intends to move from gateway #1 to gateway #6) in the path shown by the arrow'. Each gateway utilizes device discovery and mobility support module to provide uninterrupted service for the node. The initial configuration shows that each gateway manages a set of nodes. In [51L we show in detail how to provide device discovery and mobility at the edge: in particular for interoperability purposes. As a node moves) it receives a broadcast message from the gateways regarding its identity. When the node receives the broadcast message it replies, with a discovery request to the respective gateway, which is processed by the device discovery and mobility support module in the gateway. At the fog layer, the two gateways (the source and destination) exchange information regarding the profile of the node and handle the handover process).  

However, Rahmani does not explicitly teach a network access controller configured to receiving a join requests
Baker teaches 
a network access controller configured to receiving a join requests (Fig.1, Col.2, lines 40-50 - the coordinator may select one or more other nodes to take its place on routes to which it was assigned by assigning one or more other nodes to such routes. The coordinator may also assign nodes that join the network to existing routes or may define new routes to accommodate new nodes. Also, as more nodes join the network, the coordinator may rearrange or redefine the routes in order to enable more optimal communication through the network). 


Regarding claim 10,

Rahmani further teaches

wherein each of the end devices is paired with one of the gateway hosts, and modify the pairing of the end devices to the gateway hosts to facilitate load balancing (Fig.5, Page 647 - A simplified view of how smart gateways are used in the fog layer to assist nodes during mobility from one geographic location to another domain is shown in Figure 5. Device discovery helps in identifying a new node entering Lo the domain under primary control of the associated gateway. Taking a single node that intends to move from gateway #1 to gateway #6) in the path shown by the arrow'. Each gateway utilizes device discovery and mobility support module to provide uninterrupted service for the node. The initial configuration shows that each gateway manages a set of nodes.  We show in detail how to provide device discovery and mobility at the edge: in particular for interoperability purposes. As a node moves) it receives a broadcast message from the gateways regarding its identity. When the node receives the broadcast message it replies, with a discovery request to the respective gateway, which is processed by the device discovery and mobility support module in the gateway. At the fog layer, the two gateways (the source and destination) exchange information regarding the profile of the node and handle the handover process – Page 642 - enables the system to support seamless mobility, load balancing1 efficient scalability, low-latency response, and developing applications utilizing services offered by multiple sensors and gateways just to mention a few – Page 647 - Mobility in general involves two main processes, handover and roaming, that are needed in order to avoid data loss and service interruptions, and to maintain quality of service (QoS). In a mobile host Handover arises in case of switching from a connection channel to another channel, while roaming takes place, when moving from one network to another. Mobility can also be categorized into macro and micro types which are defined as mobility between different network domains and within a network domain, respectively).  


However, Rahmani does not explicitly teach the network access controller is configured to modify the pairing of the end devices to the gateway hosts to facilitate load balancing
Baker teaches 
network access controller is configured to modify the pairing of the end devices to the gateway hosts to facilitate load balancing (Fig.1, Col.2, lines 40-50 - the coordinator may select one or more other nodes to take its place on routes to which it was assigned by assigning one or more other nodes to such routes. The coordinator may also assign nodes that join the network to existing routes or may define new routes to accommodate new nodes. Also, as more nodes join the network, the coordinator may rearrange or redefine the routes in order to enable more optimal communication through the network). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rahmani to include the teachings of Baker. The motivation for doing so is to allow the system to centralize route discovery at a coordinator on behalf of the nodes of the network and then assigning the nodes to the identified routes can significantly reduce the overall messaging that is performed for route discovery, thereby reducing network congestion (Baker - Col.2, lines 30-35). 
Regarding claim 11,

Rahmani further teaches
a plurality of join servers to process the join requests, and identify, for each of the join requests, an optimal one of the gateway hosts to pair with the end device that sent the join request (Fig.5, Page 647 - A simplified view of how smart gateways are used in the fog layer to assist nodes during mobility from one geographic location to another domain is shown in Figure 5. Device discovery helps in identifying a new node entering Lo the domain under primary control of the associated gateway. Taking a single node that intends to move from gateway #1 to gateway #6) in the path shown by the arrow'. Each gateway utilizes device discovery and mobility support module to provide uninterrupted service for the  Page 642 - enables the system to support seamless mobility, load balancing1 efficient scalability, low-latency response, and developing applications utilizing services offered by multiple sensors and gateways just to mention a few – Page 647 - Mobility in general involves two main processes, handover and roaming, that are needed in order to avoid data loss and service interruptions, and to maintain quality of service (QoS). In a mobile host Handover arises in case of switching from a connection channel to another channel, while roaming takes place, when moving from one network to another. Mobility can also be categorized into macro and micro types which are defined as mobility between different network domains and within a network domain, respectively). 


 
However, Rahmani does not explicitly teach the network access controller is configured to identify, for each of the join requests, an optimal one of the gateway hosts to pair with the end device

Baker teaches 

network access controller is configured to identify, for each of the join requests, an optimal one of the gateway hosts to pair with the end device (Fig.1, Col.2, lines 40-50 - the coordinator may select one or more other nodes to take its place on routes to which it was assigned by assigning one or more other nodes to such routes. The coordinator may also assign nodes that join the network to existing routes or may define new routes to accommodate new nodes. Also, as more nodes join the network, the coordinator may rearrange or redefine the routes in order to enable more optimal communication through the network). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rahmani to 

Regarding claim 12,

Rahmani further teaches
identify an optimal one of the gateway hosts for each join request based on at least one of the following: manufacturer of the end device that sent the join request; the locations of the gateway hosts and the end device that sent the join request; and radio frequency characteristics of the end device that sent the join request (Fig.5, Page 647 - A simplified view of how smart gateways are used in the fog layer to assist nodes during mobility from one geographic location to another domain is shown in Figure 5. Device discovery helps in identifying a new node entering Lo the domain under primary control of the associated gateway. Taking a single node that intends to move from gateway #1 to gateway #6) in the path shown by the arrow'. Each gateway utilizes device discovery and mobility support module to provide uninterrupted service for the node. The initial configuration shows that each gateway manages a set of nodes.  We show in detail how to provide device discovery and mobility at the edge: in particular for interoperability purposes. As a node moves) it receives a broadcast message from the gateways regarding its identity. When the node receives the broadcast message it replies, with a discovery request to the respective gateway, which is processed by the device discovery and mobility support module in the gateway. At the fog layer, the two gateways (the source and destination) exchange information regarding the profile of the node and handle the handover process – Page 642 - enables the system to support seamless mobility, load balancing1 efficient scalability, low-latency response, and developing applications utilizing services offered by multiple sensors and gateways just to mention a few – Page 647 - Mobility in general involves two main processes, handover and roaming, that are needed in order to avoid data loss and service interruptions, and to maintain quality of service (QoS). In a mobile host Handover arises in case of switching from a connection channel to another channel, while roaming takes place, when moving from one network to another. Mobility can also be categorized into macro and micro types which are defined as mobility between different network domains and within a network domain, respectively).  

he network access controller is configured to identify an optimal one of the gateway hosts for each join request
Baker teaches 

network access controller is configured to identify an optimal one of the gateway hosts for each join request (Fig.1, Col.2, lines 40-50 - the coordinator may select one or more other nodes to take its place on routes to which it was assigned by assigning one or more other nodes to such routes. The coordinator may also assign nodes that join the network to existing routes or may define new routes to accommodate new nodes. Also, as more nodes join the network, the coordinator may rearrange or redefine the routes in order to enable more optimal communication through the network – Col.6, lines 40-50 - The server 46 may be configured to use information received to track nodes of the network 20 such as based on messaging from network nodes, sensors, GPS information, or other data indicative of a node's location. The server 46 may be configured to provide such information for use by one or more coordinators in performing the various tasks ascribed to coordinators described herein). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rahmani to include the teachings of Baker. The motivation for doing so is to allow the system to centralize route discovery at a coordinator on behalf of the nodes of the network and then assigning the nodes to the identified routes can significantly reduce the overall messaging that is performed for route discovery, thereby reducing network congestion (Baker - Col.2, lines 30-35). 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rahmani in view of Donaghey et al. Publication No. US 2012/0036239 (Donaghey hereinafter) 
Regarding claim 13,

Rahmani does not explicitly teach 
wherein the gateway host is configured to update firmware of multiple ones of the end devices concurrently by multicasting file fragments and error correction packets to those end devices.  

However, Donaghey teaches 

gateway host is configured to update firmware of multiple ones of the end devices concurrently by multicasting file fragments and error correction packets to those end devices (¶0085 - device 100 receives and stores files in the flash memory 120 for processing by the virtual machine 321 of the OS. The files normally relate to an application or a version of the application, but the files may also include updates to the remaining firmware components. The boot routine 160 may read file information from the flash memory 120 but without the need to implement the flash file system to the full extent. The boot routine may compare the versions of the firmware components programmed in the device ROM with files identified to be firmware (e.g. 121, 122) in the flash memory 120 and automatically update the firmware components in the device ROM, if it determines they are newer –¶ 0109 - The receive process 7100 as shown in FIG. 15 begins at step 7102 on receiving a file fragment -. The process 7150 to update an incomplete file with the data quanta received in a file fragment – ¶ 0123 - A file missing core fragments also has provision for Erasure Error Correction (EEC) data at the end, and when the necessary file data is received or able to be reconstructed using the EEC data, any EEC data is freed and file marked as "complete – ¶ 0149 - The network layer supports the transmission of multicast packet data. The packets include address information to send the data to a single device address, a group of devices or all device)


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rahmani to include the teachings of Donaghey. The motivation for doing so is to allow the system to remotely receive application, configuration or data files to establish, adjust or control the application executed by the device (¶ 0002- Donaghey).
Regarding claim 14,

Rahmani does not explicitly teach 
wherein the end devices are configured to reconstruct a firmware file from the file fragments, and calculate a cyclic redundancy code (CRC) for the reconstructed firmware file. 
 
However, Donaghey teaches 

wherein the end devices are configured to reconstruct a firmware file from the file fragments, and calculate a cyclic redundancy code (CRC) for the reconstructed firmware file (¶ 0104 determines whether the data for the file is complete by whether the quanta accumulated in step 7076 matches the expected quanta count (e.g. 545) in the file header 540. If not, step 7084 proceeds to step 7046 to select another directory entry. Otherwise, step 7084 proceeds to step 7086 to check the CRC data for the file as a whole. Step 7088 determines whether the CRC check at step 7086 indicates that all the data contained in the file is consistent with the file CRC 543 contained in the header 540- . See ¶ 0123).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rahmani to include the teachings of Donaghey. The motivation for doing so is to allow the system to remotely receive application, configuration or data files to establish, adjust or control the application executed by the device (¶ 0002- Donaghey).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rahmani in view of Bernardin et al. Publication No. US 2006/0277305 (Bernardin hereinafter) 
Regarding claim 15,

Rahmani further teaches wherein the application server of the gateway host is configured to execute a plurality of applications (Fig.1 -4, Page 648), 
However, Rahmani does not explicitly teach
wherein each of the applications is sandboxed in a separate software container.  

Bernardin teaches 

each of the applications is sandboxed in a separate software container (¶ 0042 - Domains can be launched or hosted on one or more application servers (or "containers"). Containers are effectively "sandboxes" for hosting the domains. Each container type is capable of hosting one or more domain type, and a given domain can be launched by any container that supports its type. For exan1ple, a JBOSS container can host web application, web service and EJB service domains. Other container types may include but are not necessarily limited to APACHE TOMCAT containers, CAUCHO RESIN containers, IBM WEBLOGIC containers, and other generic containers supported by the AVP platform). 


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rahmani to include the teachings of Bernardin. The motivation for doing so is to allow the system to dynamically allocating and provisioning shared computing resources among a plurality of different types of software applications in run-time environments provided by a plurality of different types of application servers (¶ 0002 – Bernardin).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659. The examiner can normally be reached Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445